Citation Nr: 0825236	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

2.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active duty service from February 1960 until 
February 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

Although the September 2004 rating decision also included a 
continuation of the veteran's 20 percent evaluation for 
bilateral shoulder bursitis, this claim is not currently 
before the Board as no notice of disagreement was filed in 
regards to that claim.

The evidence of record also raises a claim for Combat Related 
Special Compensation, as indicated by a November 2004 
application.  However, this matter is not before the Board 
because it has not been prepared for appellate review. 
Accordingly, this matter is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by decreased sensation and 
abnormalities of balance.  

2.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by decreased sensation and 
abnormalities of balance.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8521 (2007).

2.  The criteria for an evaluation of 20 percent for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2004 prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2004 does not meet the requirements of 
Vazquez-Flores and is  not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the September 2004 rating decision reported 
that evidence of moderate incomplete paralysis of foot 
movements was necessary for a 20 percent rating.  
Additionally, the July 2005 statement of the case also 
reported the criteria for measuring the degree of the 
veteran's disability.  
Based on the evidence above, the veteran can be expected to 
understand from the various correspondences from the RO what 
was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his November 
2004 notice of disagreement he reported that he experienced 
pain, balance problems and had problems sleeping due to his 
disability.  Furthermore, in his July 2008 brief his 
representative reported that the veteran's tendon reflexes 
had decreased, as had his sensitivity to pin prick.  It also 
reported that his balance was abnormal.  The veteran and his 
representative have essentially reported symptoms of 
peripheral neuropathy to indicate the degree of incomplete 
paralysis.  The veteran has also reported to his medical 
examiners how his disability limits his ability to enjoy 
recreational enjoyment and reported that it interferes with 
his ability to gain employment.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained Navy Hospital records.  The veteran 
submitted private medical records.   In addition, he was 
afforded a VA medical examination in August 2004.  Another VA 
examination was offered to the veteran in February 2004, 
however the veteran refused to be examined at the VA medical 
center in Pensacola, Florida.  

The veteran's representative, in a July 2008 brief, reported 
that the veteran should be provided another examination in 
St. Petersburg, Florida.  However, the veteran's address of 
record with VA is in Pensacola, Florida and he has not made 
any attempt to reschedule the VA examination.  In determining 
whether the veteran should be granted another VA examination 
the Board looks to 38 C.F.R. § 3.655 by analogy.  The veteran 
has not exhibited good cause for failure to report for his 
examination, such as illness, hospitalization, or the death 
of a family member.  As such, the claim will be determined 
based on the evidence of record.  See generally 38 C.F.R. 
§ 3.655.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
other additional existing evidence that is necessary for a 
fair adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Bilateral Lower Extremities

The veteran contends that his bilateral peripheral neuropathy 
of the lower extremities warrant disability ratings in excess 
of 10 percent due to his pain and problems with balance.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

Pursuant to Diagnostic Code 8521, mild incomplete paralysis 
of the external popliteal nerve (common peroneal) warrants 
the assignment of a 10 percent disability evaluation. A 20 
percent evaluation requires moderate incomplete paralysis and 
a 30 percent evaluation requires severe incomplete paralysis. 
A 40 percent evaluation requires complete paralysis, with 
foot drop and slight droop of the first phalanges of all 
toes; inability to dorsiflex the foot, inability to extend 
phalanges of the toes, loss of abduction of the foot, 
additional weakness, anesthesia that covers the entire dorsum 
of the foot and toes.

A June 2003 medical record from the veteran's private 
physician, Dr. J.M.P., noted that the veteran had normal 
muscle bulk and tone.  Stretch reflexes were normal and 
symmetric with down going plantar responses.  Muscle power 
was normal throughout. His gait was normal and he did not 
have any sensory modality.

A medical report from the veteran's private physician Dr. 
N.R., received January 2004, noted that the veteran had 
palpable dorsalis pedis and posterior tibial pulses with 
normal reflexes.  He also had some neuropathy in both feet.

A VA examination for diabetes mellitus was provided in March 
2004.  A neurological examination showed symmetrical, but 
significant, hypoactive deep tendon reflexes with decreased - 
in his feet and also slight decreased sensitivity to pin 
prick.  His balance was abnormal on tandem stance as well as 
tandem gait.  He was diagnosed with diabetic peripheral 
sensory polyneuropathy associated with abnormalities of 
balance.  

In a March 2004 Navy Hospital medical record, the veteran 
reported that he would sometimes stumble when rising quickly 
and the stumbling would last one to two steps.  The examiner 
found him to have decreased sensation to monofilament feet 
bilaterally.  He had mild difficulty with tandem gait.  He 
was assessed with diabetes mellitus and peripheral 
neuropathy.  

A June 15, 2004 Navy Hospital record found his deep tendon 
reflexes to be 2+ for his popliteal nerves bilaterally.  He 
also had 5+ motor strength to all major muscle groups, which 
was equal bilaterally.  His sensor examination was intact and 
equal bilaterally.  His gait was normal, but he did have 
difficulty performing a heal toe test.  The veteran denied 
paresthesias, decreased strength, syncope, or a change in 
gait.  

A Navy Hospital record, date stamped June 23, 2004, also 
noted that the veteran denied paresthesias, decreased 
strength, syncope, or alteration in gait.  A neurological 
examination found deep tendon reflexes to reveal 2+ of the 
popliteal nerves bilaterally.  Motor strength showed 5+ to 
all major muscle groups, equal bilaterally.  The veteran's 
sensory was grossly intact to light touch and equal 
bilaterally.  There was normal gait, though the veteran had 
difficulty performing heel-to-toe walking, which the examiner 
found likely due to his lower extremity diabetic neuropathy.  
The veteran indicated he had no sensation in the plantar 
region of his feet.  

A VA examination for peripheral nerves was provided in August 
2004.  The veteran complained of numbness on the bottoms of 
his feet.  He had a painful, burning sensation and aching in 
his feet, as well as diminished sensation from his ankle down 
to his toes bilaterally.  He reported that his feet ached if 
he was on his feet for more than a few hours, and felt better 
after he rested and elevated his feet.  He exercised three 
days a week, but could not walk on the treadmill.  

The August 2004 VA examiner found no tenderness to palpation 
over the lateral or medial malleolus.  Sensation was absent 
to the monofilament line on the soles of both feet and there 
was no sensation to the monofilament line over the left 
lateral and medial malleolus.  Sensation was present on the 
dorsum of the left foot, otherwise, and sensation was intact 
over the dorsum of the right foot, including the lateral and 
medial malleolus.  An EMG was interpreted to find peripheral 
neuropathy consistent with diabetic neuropathy.  The veteran 
was diagnosed with diabetic neuropathy of the bilateral lower 
extremities.

A neurology report from Dr. J.L.W., from August 2004, found 
peripheral neuropathy consistent with diabetic neuropathy.  
Nerve conduction studies revealed that the peroneal and 
posterior tibial nerves were mildly slowed, the amplitudes of 
the left peroneal and right posterior tibial nerves were 
significantly reduced, and the distal F-wave latencies for 
the peroneal and posterior tibial nerves bilaterally were 
prolonged.  H-reflexes were also significantly prolonged.  
The EMG showed no denervation.  The needle electromyography 
was unremarkable.  

After a careful of the evidence of record, the Board finds 
that entitlement to increased evaluations for peripheral 
neuropathy of the lower extremities have been established to 
the extent of 20 percent, consistent with moderate incomplete 
paralysis.  Peripheral neuropathy with decreased sensory 
perception has been clearly established.  When rating 
peripheral nerves, if the nerve involvement is wholly sensory 
the rating should be for mild, or at most, moderate degree.  
38 C.F.R. § 4.124a.  However, in addition to his decreased 
sensory perception, the veteran has also demonstrated 
abnormal balance, as found by the March 2004 VA examiner.  
Furthermore, the August 2004 nerve conduction studies, 
performed by Dr. J.L.W. found both the nerves mildly slowed, 
significantly reduced, and bilaterally prolonged.  

A 30 percent rating for severe incomplete paralysis, however, 
has not been demonstrated.  The veteran has also been found 
to have normal deep tendon reflexes when generally examined, 
normal motor strength, and a normal gait, with difficulty 
performing heal to toe examinations, as indicated in his June 
2004 Navy Hospital records.  He also denied paresthesias, 
decreased strength, syncope, and a change in gait.  His 
symptoms thus do not indicate severe symptoms of incomplete 
paralysis.  The medical evidence does not appear to 
demonstrate objective symptomatology that would support a 
finding of severe incomplete paralysis.  

As the evidence of record is at least at an approximate 
balance for warranting increasing the veteran's evaluation to 
next higher rating of 20 percent for each lower extremity, 
the benefit of the doubt rule applies.  Gilbert v. Derwinski, 
1 Vet.App. 49, 58 (1991).  The veteran's claim for bilateral 
evaluations in excess of 10 percent for peripheral neuropathy 
of the lower extremities is granted to the extent of 20 
percent, and 20 percent only.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   


ORDER

Entitlement to a rating evaluation of 20 percent, and no 
more, for the veteran's peripheral neuropathy of the left 
lower extremity is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a rating evaluation of 20 percent, and no 
more, for the veteran's peripheral neuropathy of the right 
lower extremity is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


